PER CURIAM.
Pursuant to Florida Rule of Appellate Procedure 9.100(d), a member of the media challenges an order of the trial court restricting televising the voir dire examination and the sitting jurors in State v. Loza-no. Because the case has been transferred to the Ninth Circuit, where the trial will take place, and the trial judge has been assigned by the Supreme Court as a judge of that circuit “to dispose of all matters considered by him in said case,” we conclude that this proceeding must be transferred to the Fifth District Court of Appeal, which has appellate jurisdiction over Ninth Circuit cases. Raymond, James & Assocs. v. Wieneke, 479 So.2d 752 (Fla. 3d DCA 1985), is not at all contrary to this conclusion because it did not involve an assignment of the trial judge to the transferee circuit.
Cause transferred.